Citation Nr: 1443789	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  12-27 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for arthritis of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for arthritis of the left knee.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Kathy A. Lieberman


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel
INTRODUCTION

The Veteran had active service from July 1954 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In an October 2013 decision, the Board denied the claims, and the Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a June 2014 Order, the Court granted the motion, vacated the Board's October 2013 decision, and remanded this case to the Board for readjudication.  Additional development is needed before the claim can be decided on the merits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the joint motion for remand, in a September 2013 statement, the Veteran's former representative wrote that the Veteran was contending that his bilateral knee arthritis had worsened since the August 2012 VA examination and that he was using a cane.  As the Veteran asserted a worsening of his disabilities, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disabilities.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record suggests that the Veteran's service-connected disabilities affect his ability to work.  A private vocational expert wrote in a September 2014 opinion that the Veteran's knee disabilities precluded gainful employment.  When entitlement to a TDIU was considered in an April 2009 rating decision, the September 2014 opinion was, of course, not of record.  Furthermore, the results of the new VA examination ordered herein must be considered in relation to entitlement to a TDIU.  While the Board has jurisdiction over this issue as part of the Veteran's disability rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim.  

VA treatment records to August 2012 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from August 2012 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013) that includes an explanation as to the information or evidence needed to establish entitlement to TDIU benefits.

2.  Obtain and associate with the file the Veteran's VA treatment records dated from August 2012 to the present.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected arthritis of the knees.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be performed. 

4.  Afford the Veteran an examination with a vocational expert or other appropriate person to determine the impact of the service connected disabilities, arthritis of the left and right knees, on his ability to secure or follow a substantially gainful occupation.  The Veteran's educational level, prior vocational training and work experience should be considered in rendering an opinion.

5.  Then readjudicate the appeal, to include determining whether a TDIU is warranted.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



